DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed September 6, 2022 wherein claims 1-2, 4, and 7-12 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al (WO 2008032722) in view of Kim et al (WO 2017/122953).
With regards to claim 1, Suwa teaches a coating material for an antireflection film (0001) wherein the coating is a curable material (0010) and contains hollow silica particles (0045), a siloxane polymer having (meth)acrylic functional groups (0038, 0012 and 0020), an additional compound containing (meth)acrylate groups such as di(meth)acrylates (0078), a photoradical polymerization initiator (0062), and a solvent (0035).  Suwa further teaches the composition to include greater than 50% of the total reactive group compounds (0139 table 1) and the weight of the silica particles to be 55 parts wherein the amount of the reactive group compounds are 45, reading on a ratio of 1.2 (0139 table 1).
Suwa does not teach the claimed additional material having reactive groups to be the specific oligomers.
Kim teaches an antireflective film (abstract) that contains hollow inorganic nanoparticles (abstract) in a binder resin (abstract) and a photopolymerizable compound to include an oligomer such as (meth)acrylate, urethane modified acrylate, epoxide acrylate, and ether acrylate oligomers (page 4).  Kim teaches the motivation for adding the oligomer to be because it provides a low refractive index base.  Kim and Suwa are analogous in the art of anti-reflective films.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the oligomer of Kim as the oligomer of Suwa, thereby obtaining the present invention.
With regards to claim 2, Suwa teaches the siloxane to be a siloxane polymer (0038).
With regards to claim 3, Suwa teaches the additional reactive materials to be (meth)acrylate compounds (0078) reading on monomers.
With regards to claim 4, Suwa teaches the composition to contain a fluorine-based surfactant (0088)
With regards to claim 5, Suwa teaches the additional reactive materials to be (meth)acrylate compounds (0078) and a fluorine-based surfactant (0088).
With regards to claim 6, Suwa teaches both the siloxane and the additional compound to contain (meth)acrylate groups (0012 and 0078).
With regards to claim 7, Suwa teaches the initiator to be either a thermal radical polymerization initiator (0056) or a photoradical polymerization initiator (0062).
With regards to claim 8, Suwa teaches the siloxane to be greater than 60% of the curable compounds (table 1).
With regards to claim 9, Suwa teaches the weight of the silica particles to be 55 parts wherein the amount of the reactive group compounds is 45, reading on a ratio of 1.2 (0139 table 1).
With regards to claim 10, Suwa teaches the coating to be applied to the surface of the substrate, drying the composition, followed by curing the composition via heat or radiation (0092).  Suwa teaches that when using irradiation, the curing can be performed before and after drying by heating (0092).
With regards to claim 11, Suwa teaches the composition to be cured using radiation and heated subsequent to the radiation (0092).
With regards to claim 12, Suwa teaches the use of the film to be used for electronic devices (0081).
With regards to claim 13, Suwa teaches a coating material for an antireflection film (0001) wherein the coating is a curable material (0010) and contains hollow silica particles (0045), a siloxane polymer having (meth)acrylic functional groups (0038, 0012 and 0020), an additional compound containing (meth)acrylate groups such as di(meth)acrylates (0078), a photoradical polymerization initiator (0062), and a solvent (0035).  Suwa does not teach the addition of any other silica binder (table 1).

Response to Arguments
Applicant’s arguments, see pages 4-6, filed September 6, with respect to the objection of claims 11 and 12 and the rejection of claims 1, 6, 8, and 9 under 35 USC 112 have been fully considered and are persuasive.  The objection and rejection of the above mentioned claims has been withdrawn. 
Applicant’s arguments, see pages 4-6, filed September 6, 2022, with respect to the rejection(s) of claim(s) 1-10 and 13 under 35 USC 102 with respect to Suwa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al (WO 2017/122953).  Absent a showing of unexpected results, the rejection stands as written above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763